Citation Nr: 1703121	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for heart disease, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for residuals of a stroke, claimed as due to exposure to herbicides. 


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2013, prior to the RO's initial certification of the claims to the Board, the Oregon Department of Veterans Affairs (ODVA) rescinded its representation of the Veteran.  As this was prior to certification, good cause for the withdrawal by the representative is not necessary.  See 38 C.F.R. § 20.608 (a) (2016).  Therefore, the Veteran is unrepresented in his current appeal.

In June 2015, the Board remanded claims decided herein for further development, and the case now returns for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. 


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone (DMZ), or regularly and repeatedly operated, maintained, or served onboard C-123 aircraft, and, thus, he is not presumed to have been exposed to herbicides.

 2.  The evidence of record does not competently and credibly establish that the Veteran was exposed to herbicides as defined by VA regulations while stationed in Diego Garcia and/or Puerto Rico.

 3.  Diabetes mellitus, type II, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

4.  Heart disease is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

5.  Residuals of a stroke are not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for heart disease have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for residuals of a stroke have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by October 2007 and February 2008 letters, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment and personnel records and post-service private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that his diabetes, heart disease, or stroke are otherwise related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has only claimed that such disorders are the result of herbicide exposure.  He has not alleged that such are otherwise the result of his active service or that he has had a continuity of symptomatology related to his diabetes or heart disease since service.  The United States Court of Appeals for Veterans Claims (Court) has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the instant claims.

Furthermore, the Board finds there has been substantial compliance with the Board's June 2015 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, the Board directed the AOJ to request that the Veteran provide VA with the month(s) and year(s) of his service in Diego Garcia, and his month(s) and year(s) of his 4 months and 22 days of "other service."  In addition, the Board directed the AOJ to contact the appropriate agency to determine whether a chemical listed in 38 C.F.R. § 3.307(a)(6) was used on Diego Garcia at any time during the Veteran's military service.

On remand, in September 2015, the AOJ contacted the Veteran to obtain the dates he was stationed at Diego Garcia and the dates of his other service.  In his October 2015 response, the Veteran indicated that he did not have the dates of his service at Diego Garcia and did not address the dates of his "other service."  In this regard, the Board notes that the AOJ had previously requested the Veteran's service treatment records, relevant personnel records, and any documents showing exposure to herbicide and that the Veteran does not claim that his diabetes, heart disease, or residuals of a stroke are related to his "other service."  In fact, in statements of record, he has indicated that such disorders manifested many years after service, and has only contended that such are the result of his alleged in-service herbicide exposure.  Further, the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).   If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).

With respect to the Veteran's claimed exposure to one or more herbicides listed in 38 C.F.R. § 3.307(a)(6), the AOJ contacted the Naval Safety Center in January 2016, and, in April 2016, such facility confirmed that no records were found indicating that an herbicide listed in 38 C.F.R. § 3.307 (a)(6) was used at Diego Garcia while during the Veteran's service.

Given the AOJ's attempts to obtain information from the Veteran and the Naval Safety Center, the Board finds that the AOJ has complied with the Board's June 2015 remand directives such that no further action is necessary in this regard.   See D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, arteriosclerosis, and cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, the law provides a presumption of service connection for certain diseases associated with exposure to herbicide agents, and that become manifest within a specified time period, even if there is no record of evidence of such disease during the period of service.  For purposes of the presumption, "herbicide agents" are 2,4-D, 2,4,5-T, and its contaminant TCDD, cacodylic acid, and picloram.  38 C.F.R. § 3.307(a)(6)(i).  Veterans who, during active military, naval, or air service, served in the Republic of Vietnam, or in or near the Korean DMZ during specified periods of time, are presumed to have been exposed to herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6).  This presumption also extends to individuals who performed service in the Air Force or Air Force Reserve under circumstances which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  Id.

Diabetes mellitus, type II, and ischemic heart disease, which includes myocardial infarction and atherosclerotic cardiovascular disease, are among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  However, such regulations specifically exclude a stroke from presumptive service connection.  As noted above, the Veteran did not serve in Vietnam, in or near the Korean DMZ, or around C-123 aircraft.  Rather, he claims that his herbicide exposure occurred while using herbicides to clear land while stationed at Diego Garcia and Puerto Rico.  As such, a presumption of herbicide exposure based upon exposure is not warranted.  See 38 C.F.R. §§ 3.307 (a)(6)(iii)-(v).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The private treatment records reflect that the Veteran has current diagnoses of diabetes mellitus, type II, heart disease, to include a prior myocardial infarction and coronary artery disease, and residuals of a stroke.

The Board notes at the outset that the Veteran does not allege, nor does the record reflect, that he first manifested diabetes, heart disease, or a stroke during service, or within one year of his discharge from service, or that such are otherwise related to service on a direct basis.  In this regard, his available service treatment records are silent for any complaints, treatment, or diagnoses referable to such disorders, and they were not diagnosed until many years after his separation from service.  Rather, the Veteran has claimed that his diabetes, heart disease, and residuals of a stroke are related to alleged in-service herbicide exposure.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  

With regard to the Veteran's alleged in-service herbicide exposure, as noted previously, he does not contend that he served in Vietnam, in or near the Korean DMZ, or around C-123 aircraft.  Rather, he claims that his herbicide exposure occurred while stationed in Diego Garcia and/or Puerto Rico.

In an effort to verify such claimed in-service herbicide exposure, the AOJ contacted the Naval Safety Center, which found no records that the herbicides listed in 38 C.F.R. § 3.307(a)(6)(i) were used at Diego Garcia during the Veteran's service.  An e-mail from the Agent Orange mailbox within VA noted that brush clearing, which the Veteran participated in during his service in Diego Garcia, was accomplished with commercial herbicides which are not included in those listed in 38 C.F.R. § 3.307(a)(6)(i).  Additional correspondence confirmed that, while herbicides listed in 38 C.F.R. § 3.307(a)(6)(i) were used in Puerto Rico, they were not used in Puerto Rico during the Veteran's period of service.  The AOJ also received confirmation, via the Defense Personnel Records Information System (DPRIS), that there was no documentation that a service member in the Veteran's unit at the time the Veteran served in Puerto Rico would have been exposed to a 38 C.F.R. § 3.307(a)(6)(i) herbicide.   

In light of the above summarized information, the Board concludes that there is no credible evidence that the Veteran was exposed to herbicides during his service in Diego Garcia and Puerto Rico.  Though the Veteran contends that he used Agent Orange, a tactical herbicide, to clear brush, the evidence of record indicates that he was using a commercially available herbicide, not an herbicide listed in 38 C.F.R. § 3.307(a)(6)(ii).  The Board recognizes the Veteran's genuine belief that he was exposed to Agent Orange; however, he is not competent to identify the particular chemicals or herbicides to which he was exposed.  Further, the Veteran has submitted no evidence beyond his own statements demonstrating that he was exposed to herbicides as contemplated by the governing regulation during his active service.  In light of these facts, the Board concludes that there is no competent or credible evidence that the Veteran was exposed to herbicides while stationed in Diego Garcia and/or Puerto Rico.

Therefore, based on the foregoing, the Board finds that the Veteran's diabetes mellitus and heart disease are not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of his discharge from service.  Likewise, the Board finds that the Veteran's residuals of a stroke are not shown to be causally or etiologically related to any disease, injury, or incident in service.  Consequently, service connection is not warranted.

In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus, type II, heart disease, and residuals of a stroke.  As such, that doctrine is not applicable in the instant appeal and his claims must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for heart disease is denied.

Service connection for residuals of a stroke is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


